Citation Nr: 0722605	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  03-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to restoration of a compensable evaluation 
for instability of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1957 to June 
1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 
an April 2004 rating decision of the Regional Office (RO) 
that increased the noncompensable evaluation previously in 
effect for degenerative joint disease of 
the right knee to 10 percent, and reduced the 10 percent 
evaluation for instability of the right knee to 
noncompensable.  Each of the ratings assigned was effective 
July 9, 2003.  This case was previously before the Board in 
November 2004 and again in April 2006, and was remanded on 
each occasion for additional development of the record.  As 
the requested actions have been accomplished, the case is 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by minimal limitation of motion, with slight pain.

2.  Instability of the right knee has not been demonstrated.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for degenerative joint 
disease of the right knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).

2.  The criteria for restoration of a compensable evaluation 
for instability of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.344(c), 
4.31, 4.71a, Diagnostic Code 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a November 2006 letter the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  That 
letter also provided information concerning the evidence 
needed to establish a disability rating and effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include private 
treatment records and several VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

	I.  Degenerative joint disease of the right knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, no added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be assigned with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation.  A 10 percent evaluation will be assigned with 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  Diagnostic Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  The Board concedes 
that each of the three VA examinations conducted since July 
2003 has confirmed the presence of limitation of motion of 
the right knee.  Although there was no indication of pain on 
the July 2003 VA examination, the Board acknowledges that the 
February 2007 VA examination demonstrated that there was pain 
at the end of the range of motion.  

The evidence against the veteran's claim includes the 
findings on the VA examinations.  It is significant to 
observe that while all three VA examinations show that the 
range of motion of the veteran's right knee is not full, the 
limitation of motion that is present is not to a compensable 
degree.  In this regard, the Board points out that the July 
2003 VA examination showed range of motion of the right knee 
from 0-110 degrees; the November 2005 VA examination revealed 
range of motion from 0-125 degrees; and the February 2007 VA 
examination showed range of motion to be from 0-120 degrees.  
It is also noted at the time of the November 2005 examination 
that there was no additional limitation of motion of the 
right knee on repetitive use.  Similarly, while pain on 
motion was observed on the most recent examination, the range 
of motion remained the same on five repetitions of the range 
of motion, and there was no evidence of fatigue, weakness or 
lack of endurance.  In view of these findings, a higher 
rating under the provisions of Deluca v. Brown, 8 Vet. App. 
202, is not warranted.  

The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's allegations 
regarding the severity of degenerative joint disease of the 
right knee.  The Board finds, accordingly, that the 
preponderance of the evidence is against the claim for an 
increased rating for degenerative joint disease of the right 
knee.

	II.  Instability of the right knee 

A 30 percent evaluation may be assigned for recurrent 
subluxation, lateral instability or other impairment of the 
knee which is severe.  When moderate, a 20 percent evaluation 
may be assigned.  When slight, a 10 percent evaluation will 
be assigned.  Diagnostic Code 5257.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Initially, the Board notes that the veteran was not provided 
with notice prior to the reduction in the April 2004 rating 
decision.  The Board observes, however, that 38 C.F.R. 
§ 3.105(e) does not apply in this case.  In this regard, that 
provision applies only when a reduction in evaluation results 
in a reduction or discontinuance of compensation payments 
currently being made.  See 38 U.S.C.A. § 5112(b)(6) (West 
2002); VAOPGCPREC 71-91 (1991) (holding that section 5112 
does not provide a 60 day grace period where there is only a 
reduction in evaluation with no corresponding reduction in 
compensation); see also 38 C.F.R. § 3.105(e).  

At the time of the April 2004 rating decision that 
implemented the reduction in the rating for instability of 
the right knee, the veteran was receiving compensation based 
on a combined evaluation of 20 percent.  Despite the 10 
percent reduction of right knee instability, in view of the 
fact that the RO simultaneously increased the rating assigned 
for degenerative joint disease of the right knee to 10 
percent, the veteran's combined evaluation for his right knee 
disability, and for all service-connected disabilities, 
remained the same.  Thus, the reduction of the evaluation for 
right knee instability did not result in a reduction or 
discontinuance of compensation payments being made at the 
time of the reduction.  Therefore, the Board finds that 
notice under 38 C.F.R. § 3.105(e) was not required and 
contemporaneous notice of the reduction, issued on April 14, 
2004, was adequate in this case.  See VAOPGCPREC 71-91 
(1991).  

In addition, the Board notes that the 10 percent evaluation 
for right knee instability was assigned in the September 2002 
rating action that granted service connection for this 
disability.  The effective date for the award was February 
2002.  Thus, since the reduction to a noncompensable 
evaluation was effective July 2003, the rating was in effect 
for less than five years.  Accordingly, the provisions of 
38 C.F.R. § 3.344(a), (b) are also inapplicable.  In this 
regard, the provisions of paragraphs (a) and (b) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexamination disclosing improvement in these disabilities 
will warrant reduction in rating.  38 C.F.R. § 3.344(c).

The record reflects that the RO originally assigned the 10 
percent evaluation based on instability of the right knee.  
In this regard, the Board observes that a March 2002 VA 
examination demonstrated valgus instability.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board observes that the July 2003 and November 2005 VA 
examinations revealed tenderness to palpation.  In addition, 
McMurray's test was positive on the latter examination.  A 
meniscus abnormality was also present.

The evidence against the veteran's claim includes the three 
VA examinations conducted during the claim.  The July 2003 VA 
examination failed to disclose any evidence of joint 
instability.  The November 2005 VA examination showed no 
crepitation, grinding, instability, or effusion.  Similarly, 
the most recent VA examination showed no joint effusion.  In 
addition, anterior drawer and Lachman's tests were negative.  
Thus, the examination again failed to establish that there is 
joint instability.  Clearly, the findings demonstrated 
improvement in the veteran's disability, warranting the 
reduction.

The consistent findings on the three VA examinations are of 
greater probative value than the veteran's statements 
regarding the existence or severity of instability of the 
right knee.  The Board concludes, therefore, that the 
preponderance of the evidence is against the claim for 
restoration of a compensable rating.  


ORDER

An increased rating for degenerative joint disease of the 
right knee is denied.

Restoration of a compensable evaluation for instability of 
the right knee is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


